                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-533-MOC-DCK

 AMERICAN TIRE DISTRIBUTORS, INC.,                     )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )     ORDER
                                                       )
 MATTHEW RUMBAUGH, CHARLES                             )
 MAGNEE, U.S. VENTURE, INC.,                           )
                                                       )
                 Defendant.                            )
                                                       )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 44) filed by Mackenzie Lee Willow-Johnson, concerning

Debbie L. Berman on March 4, 2021. Debbie L. Berman seeks to appear as counsel pro hac vice

for Plaintiff.   Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 44) is GRANTED. Debbie L.

Berman is hereby admitted pro hac vice to represent Plaintiff.


                                     Signed: March 4, 2021




      Case 3:20-cv-00533-MOC-DCK Document 48 Filed 03/05/21 Page 1 of 1
